


110 HR 6932 IH: Freedom of Religious Expression in the

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6932
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Nadler (for
			 himself, Mr. Smith of Texas,
			 Mr. Wexler, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Fair Housing Act to prevent discrimination
		  relating to the display of religious symbols, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom of Religious Expression in the
			 Home Act of 2008.
		2.Display of
			 religious symbols on dwellingsSection 804 of the Fair Housing Act (42
			 U.S.C. 3604) is amended by adding at the end the following:
			
				(g)To establish a rule or policy that prevents
				a person from displaying, on the basis of that person’s religious belief, a
				religious symbol, object, or sign on the door, doorpost, entrance, or otherwise
				on the exterior of that person’s dwelling, or that is visible from the exterior
				of that dwelling, unless the rule or policy is reasonable and is necessary to
				prevent significant damage to property, physical harm to persons, a public
				nuisance, or similar undue
				hardship.
				.
		
